MCDONALD, J.,
concurring. I agree with the majority’s conclusion that the defendant’s conviction on the second count of assault in the first degree must be reversed. I do not subscribe, however, to that part of the majority opinion finding prejudicial misconduct by the state’s attorney.
It is important and sensible that, when young witnesses — here only four years old — testify in cases of abuse such as this one, the courts make special accommodations for their tender age. The stresses that young children undergo when testifying in cases of abuse are well documented. “Psychiatrists have identified components of the legal proceedings that are capable of putting a child victim under prolonged mental stress and endangering his emotional equilibrium: repeated interrogations and cross-examination; facing the accused again; the official atmosphere in court; the acquittal of the accused for want of corroborating evidence to the *763child’s trustworthy testimony; and the conviction of a molester who is the child’s parent or relative.” (Internal quotation marks omitted.) K. Maye & S. Meiring, “The Child Witness in Abuse Prosecutions,” 56 Okla. B.J. 2946, 2946 (1985); see also L. Brannon, “The Trauma of Testifying in Court for Child Victims of Sexual Assault v. The Accused’s Right to Confrontation,” 18 L. & Psychol. Rev. 439, 442 (1994) (child witnesses undergo fear and trauma when testifying in presence of accused). Child witnesses must be made to feel comfortable in the unfamiliar and intimidating surroundings of a courtroom. “In cases such as this, where it is necessary to receive testimony from young children, the court must strike a balance between the defendant’s right to a fair trial and the witness’s need for an environment in which he or she will not be intimidated into silence or to tears.” State v. Cliff, 116 Idaho 921, 925, 782 P.2d 44 (App. 1989).
Our statutes acknowledge the need to accommodate child witnesses in the courtroom. General Statutes § 54-86g (b) provides that, when a child testifies in a child abuse case, a court may prohibit persons from entering and leaving the courtroom, require attorneys to remain seated, permit the use of anatomically correct dolls to elicit testimony, and permit an adult with whom the child is familiar to sit in close proximity to the child during testimony. The statute also forbids intimidating questioning or objections. These special accommodations are permitted in order to put the child at ease.
Courts have recognized that a doll or stuffed animal may have a soothing effect on a child witness. See State v. Cliff, supra, 116 Idaho 925 (upholding trial court’s decision to allow child to bring doll to stand); State v. Gutkaiss, 206 App. Div. 2d 628, 631, 614 N.Y.S.2d 599 (1994) (defendant not prejudiced by child holding teddy bear while testifying); State v. Marquez, 124 N.M. 409, 413, 951 P.2d 1070 (App. 1997), cert. denied, 124 N.M. *764311, 950 P.2d 284 (1998) (same); cf. State v. Palabay, 9 Haw. App. 414, 420-24, 844 P.2d 1 (1992), cert. denied, 74 Haw. 652, 849 P.2d 81 (1993) (if necessary, child may hold teddy bear while testifying). Professional studies have documented that children derive comfort from familiar stuffed animals and should be allowed to hold them while testifying. See, e.g., J. Myers, K. Saywitz & G. Goodman, “Psychological Research on Children as Witnesses: Practical Implications for Forensic Interviews and Courtroom Testimony,” 28 Pac. L.J. 3, 71 (1996).
When the child initially took the stand at trial, she was accompanied by the victim’s advocate of the office of the state’s attorney, who had a bag of toys. Defense counsel complained that the victim’s advocate “lookfed] like Santa Claus there.”1 Defense counsel objected to the bag of toys being placed at the child’s feet, but did not object to the Barney doll the witness was holding. The trial court refused defense counsel’s request to remove the bag of toys, stating that it was “not going to disturb the . . . arrangements . . . that have been made to allow a minor child of these tender years to testify in a court of law. I’ll exercise my discretion and allow it. I do not see any harm to anyone, the defendant. . . the state or anyone else. And I certainly don’t see how it will affect the witness’ testimony other than, perhaps, to aid her ... to be calm and to have something to hold onto that she’s more accustomed to rather than a large courtroom such as this.” The next day of trial, defense counsel asked the child who had given her the Barney doll that she again was holding as she testified.
*765Before trial, the trial court had invited suggestions from counsel regarding the procedures to be used during the child’s testimony and ruled that persons could not leave and enter the courtroom during the child’s testimony, and that counsel must remain seated during questioning and use language and mannerisms that are not intimidating to the child. The parties agreed that, in order to comfort the child, her grandmother would be seated next to her throughout her testimony. However, when the state’s attorney suggested, three or four weeks before trial, that both parties jointly provide the child with a doll, defense counsel rejected the proposal. The state’s attorney, after being rebuffed by defense counsel, presented a doll to the child that she could take with her into the courtroom whenever she was going to testify, and it was obvious that, when the child had taken the stand, the state was supplying her with a variety of toys. I hardly think this calls for a finding of prosecutorial misconduct by the state’s attorney. As the trial court recognized, “the conduct of the state’s attorney in making the child comfortable was strictly for that purpose.”
As Justice Palmer points out in his concurring opinion, attorneys often, and properly, call witnesses that are given consideration for their testimony: expert witnesses, informers, accomplices and coconspirators, among others. The well established rule is that the effect of such consideration on the testimony of any individual witness may be assessed by the trier. See, e.g., 3A J. Wigmore, Evidence (4th Ed. 1970) § 940, p. 775 (partiality of witness is relevant to weight of testimony). This rule mitigates against the conclusion that the act of giving a child a doll to hold in court requires a new trial. Under Connecticut’s new witness protection law,2 *766where the child may owe her very life to the state’s protection, a similar argument may be made. We should not establish a different rule for a young child, a difficult, witness and the victim of frightful treatment. Unfortunately, the rule the majority adopts today especially and negatively affects the prosecution of child abuse cases.
As to the possibility that the child may have been influenced by the conduct of the state’s attorney, I agree that this issue should be the subject of cross-examination before the jury. See, e.g., Davis v. Alaska, 415 U.S. 308, 316-17, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974) (one function of cross-examination is to expose witness’ bias or motivation for testifying). The trial court unduly restricted the defendant’s cross-examination on this matter and I agree that that restriction warrants a reversal of the defendant’s conviction for the assault that resulted in the child’s internal pancreatic injury.
Accordingly, I concur.

 Also known as St. Nicholas, Santa Claus carries a bundle of toys as gifts to children. See generally C. Moore, The Night Before Christmas (Holiday House 1980 Ed.).


 Public Acts 1999, No. 99-240, § 6, provides that, in the prosecution of a serious felony offense, any “witness at risk of harm” may receive protective services, including armed protection, escort, marked or unmarked surveillance, temporary physical relocation and basic living expenses.